DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 02/25/2022.
The Claims 5-13 have been canceled by the applicant. 
The Claims 18-20 have been newly added by the applicant.

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner would like to thank CHIRSTOPHER RECKAMP for the courtesies extended during the telephone interview conducted on 02/25/2022. Authorization for this examiner’s amendment was given in the telephone interview. This examiner’s amendment canceled the previously withdrawn claim 5-13 (See attached document). 

Reasons for Allowance

Claims 1 and 14 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 14 are allowed in view of Applicant's amendment, submitted to the Office on 02/25/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Jiang et al. (U.S. Pub. 20170289057) disclose self-timed router that support multiple virtual channel control . Method and techniques for implementing an asynchronous router with virtual channel (VC) control. The asynchronous router supporting multiple VCs for connections to other routers or nodes, analyzing traffic information to control the routing data depending on the virtual channel identification information in the header of the packet and other parameters to increase performance in the network and make packet switching more flexible reducing the blockage of links. The related prior art to rely upon but not applied is as follows: Philip et al. (U.S. Pub. 20170063625) which disclose dynamically configuring store-and-forward channels and cut-through channels in a network-on-chip. Aybay (U.S. Pat. No. 9705827) which disclose methods and apparatus for virtual channel flow control associated with a switch fabric. The prior art on record and the examiner updated search fails to suggest the claimed limitations in Claims 1 and 14 of the present application, which introduce a novel and non-obvious method and system for a packet router with virtual channel hop buffer control. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-4 and 14-20 are hereby allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471